Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of new grounds of rejection.
Examiner has brought in Ellis (20090023406) to disclose the newly amended feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2011/0276333 A1) in view of Gordon (US 2012/0117584 A1) and Pereira (2012/0095958) and Ellis (20090023406).

As for claims 1, 11, and 17,  Wang discloses a computer-implemented method comprising: storing, by the client media device, the reference fingerprints in a reference database (see abstract, a client to device to capture a sample of a media stream, see [0031], client device 104 creating and sending for storage a fingerprint of a media sample to server 108, which contains the mentioned 110-114 modules, and see [0048], 
However, Wang fails to disclose fingerprinting, by a client media device, portions of a media sequence that is presented during a period of time by the client media device so as to obtain reference fingerprints; storing the reference fingerprints in a reference database of the client media device; after storing the reference fingerprints, receiving, by the client media device from a server device, a query fingerprint corresponding to a known media sequence scheduled to be presented during the period of time; wherein the reference database comprises a revolving buffer of programmable length, wherein the reference fingerprints are stored in the revolving buffer for at least the duration of the television programming and then subsequently removed from the revolving buffer; based on receiving the query fingerprint, searching by the client media device, the reference database for any reference fingerprints that match the query fingerprint; and based on the identifying the match, initiating an actionable event on the client media device.  
In an analogous art, Gordon teaches fingerprinting, by a client media device, portions of a media sequence that is presented during a period of time by the client media device so as to obtain reference fingerprints (see abstract, media system, such as media system 108, receiving a sequence of media content, and generating a comparison fingerprint of the received media content, and Fig. 3B, local storage of memory 306 including fingerprint data 344, which in [0145], describes fingerprint generator module 331 of media system 108 analyzing received media content to 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify Wang’s invention to include the abovementioned limitation, as taught by Gordon, for the advantage of reducing search load on central servers significantly, in addition to reducing search time and overall search cost.
However, Wang and Gordon fail to disclose:
storing the reference fingerprints in a reference database of the client media device; after storing the reference fingerprints, receiving a query fingerprint;

In an analogous art, Pereira discloses storing the reference fingerprints in a reference database of the client media device; after storing the reference fingerprints, receiving a query fingerprint ([0080], [0084]).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify Wang and Gordon’s invention to include the abovementioned limitation, as taught by Pereira, for the advantage of reducing search load on central servers significantly, in addition to reducing search time and overall search cost.
	However, Wang, Gordon, and Pereira fail to disclose wherein the reference database comprises a revolving buffer of programmable length, wherein the reference fingerprints are stored in the revolving buffer for at least the duration of the television programming and then subsequently removed from the revolving buffer.
	In an analogous art, Ellis discloses wherein the reference database comprises a revolving buffer of programmable length, wherein the reference fingerprints are stored in the revolving buffer for at least the duration of the television programming and then subsequently removed from the revolving buffer (Buffer length is programmable. Can be programmed to store signature data for the length of the program [0152]. Signature data is stored in circular buffer [0324]).


For claims 2, 12, and 18, Wang discloses wherein the method further comprises refreshing the reference database according to a programmable schedule (see [0048], the client 104 or the server 108 may access a media stream library database to select media streams, see also Figs. 1). Pereira discloses refreshing the reference database by the media client device ([0075]-[0076])

For claim 3, Wang discloses refreshing the reference database comprises: removing an oldest reference fingerprint from the reference database; and adding a new reference fingerprint to the reference database (see [0032], new content may be added incrementally to the fingerprint database).

For claims 4 and 13, Pereira discloses determining, by the client media device, that the reference database is full; and based on the determining that the reference database is full, removing by the client media device, an oldest reference fingerprint from the reference database ([0075], [0076]).



For claim 7, Wang discloses the enhancement programming options are related to the television programming (same as claim 6).  

For claims 8, 16, and 20, Wang discloses initiating the actionable event comprises sending, to a server device, an indication that the client media device presented the television programming (see abstract, a client to device to capture a sample of a media stream, see [0031], client device 104 creating and sending a fingerprint of a media sample to server 108, which contains the mentioned 110-114 modules).  

For claim 9, Wang discloses the client media device is a network-connected client video device, and wherein the reference fingerprints comprise video fingerprints (see [0033] and [0044], the fingerprints may relate to video).  

For claim 10, Wang discloses the client media device is a network-connected client audio device, and wherein the reference fingerprints comprise audio fingerprints (see Figs. 3-4, the fingerprints relate to audio streams).  



Claims 5, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gordon, Pereira, and Ellis and further in view of Archer (US 2011/0311095 A1).

As for claims 5, 14, and 19, Wang, Gordon, Pereira, and Ellis fail to disclose the actionable event comprises replacing a generic advertisement with a targeted advertisement.  
In an analogous art, Archer teaches the actionable event comprises replacing a generic advertisement with a targeted advertisement (see [0021], contents may be advertisements). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify Wang, Gordon, Pereira, and Ellis’ invention to include the abovementioned limitation, as taught by Archer, for the advantage of synchronizing content including advertisements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421